
	
		II
		112th CONGRESS
		1st Session
		S. 1692
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Bingaman (for
			 himself, Ms. Murkowski,
			 Mr. Baucus, Mr.
			 Crapo, Mr. Wyden,
			 Mr. Risch, Mr.
			 Reid, Mr. Cochran,
			 Mr. Tester, Mr.
			 Blunt, Mrs. Feinstein,
			 Mr. Heller, Mr.
			 Udall of New Mexico, Mrs.
			 Boxer, Ms. Cantwell,
			 Mrs. Murray, Mr. Bennet, Mr.
			 Merkley, Mr. Sanders,
			 Mr. Johnson of South Dakota,
			 Mr. Begich, Mrs. McCaskill, Mr. Udall
			 of Colorado, Mr. Franken, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Secure Rural Schools and Community
		  Self-Determination Act of 2000, to provide full funding for the Payments in
		  Lieu of Taxes program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the County Payments Reauthorization
			 Act of 2011.
		2.Secure Rural
			 Schools and Community Self-Determination ProgramThe Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) is amended—
			(1)in section
			 3(11)—
				(A)in subparagraph
			 (A), by striking and after the semicolon at the end;
				(B)in subparagraph
			 (B)—
					(i)by
			 striking fiscal year 2009 and each fiscal year thereafter and
			 inserting each of fiscal years 2009 through 2011; and
					(ii)by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
					
						(C)for fiscal year
				2012 and each fiscal year thereafter, the amount that is equal to 95 percent of
				the full funding amount for the preceding fiscal
				year.
						;
				(2)in sections 101,
			 102, 203, 207, 208, 304, and 402, by striking 2011 each place it
			 appears and inserting 2016;
			(3)in section
			 102—
				(A)by striking
			 2008 each place it appears and inserting
			 2012;
				(B)in subsection
			 (b)(2)(B), by inserting in 2012 before , the
			 election; and
				(C)in subsection
			 (d)(3)(A)(i)—
					(i)by
			 striking An eligible county and inserting The Governor of
			 each eligible State; and
					(ii)by
			 striking by the and inserting by an;
					(4)in section
			 103(d)(2), by striking “fiscal year 2011” and inserting “each of fiscal years
			 2011 through 2016”;
			(5)in section 202,
			 by adding at the end the following:
				
					(c)Administrative
				expensesA resource advisory committee may, in accordance with
				section 203, propose to use not more than 10 percent of the project funds of an
				eligible county for any fiscal year for administrative expenses associated with
				operating the resource advisory committee under this
				title.
					;
			(6)in section
			 204(e)(3)(B)(iii), by striking and 2011 and inserting
			 through 2016;
			(7)in section
			 205(a)(4), by striking 2006 each place it appears and inserting
			 2011;
			(8)in section
			 302(a)(2)(A), by inserting and after the semicolon; and
			(9)in section
			 304(b), by striking 2012 and inserting
			 2017.
			3.Payments in lieu
			 of taxesSection 6906 of title
			 31, United States Code, is amended by striking 2012 and
			 inserting 2017.
		4.Offset
			 provisionsTO BE
			 SUPPLIED.
		
